          Case 20-60082 Document 4 Filed in TXSB on 12/05/20 Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION                                         ENTERED
                                                                                           12/05/2020
IN RE:                                        §
                                              §
         SNAP KITCHEN                         §       Case No. 20-60083
         INVESTMENTS, LLC;                    §
                                              §
         SNAP KITCHEN                         §       Case No. 20-60088
         MANAGEMENT, LLC;                     §
                                              §
         SNAP KITCHEN                         §       Case No. 20-60090
         SERVICES, LLC;                       §
                                              §
         SNAP KITCHEN DALLAS, LLC;            §       Case No. 20-60086
                                              §
         SNAP KITCHEN #1, LLC;                §       Case No. 20-60084
                                              §
         SNAP KITCHEN #2, LLC;                §       Case No. 20-60082
                                              §
         SNAP KITCHEN #3, LLC;                §       Case No. 20-60089
                                              §
         SNAP KITCHEN #5, LLC                 §       Case No. 20-60085
                                              §
         SNAP KITCHEN                         §       Case No. 20-60087
         PHILADELPHIA, LLC;                   §
                                              §
              Debtors.                        §

                         ORDER FOR JOINT ADMINISTRATION

On the motion for joint administration of these cases under Bankruptcy Rule 1015, the Court
orders that the above referenced cases are jointly administered. Additionally, the following is
hereby ordered:

   1. The above-captioned cases are hereby jointly administrated by this Court for procedural
      purposes only, and nothing contained in this Order shall be deemed or construed as
      directing a substantive consolidation of the above-captioned cases;

   2. All orders, pleadings, papers and documents, except proofs of claim shall be filed and
      docketed in case number 20-60083-11 (the “Lead Case”);

   3. All proofs of claim shall be filed and docketed under the case number representing the
      estate in which the claim is made, and a creditor of more than one estate shall file and
      docket a proof of claim in each case to which a claim may be made, and only in the
      amount which the creditor may make a claim from that estate;
              Case 20-60082 Document 4 Filed in TXSB on 12/05/20 Page 2 of 3




        4. The Debtors may use a consolidated list of thirty (30) unsecured creditors holding the
           largest claims against one or more of the Debtors;

        5. All pleadings, papers, and documents filed in the Lead Case shall bear the caption as
           show immediately below:

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

    In re:                                         §         Case No. 20-60083
                                                   §
    SNAP KITCHEN INVESTMENTS, LLC, et al.,         §         Chapter 11
                                                   §         Subchapter V
             Debtors.1                             §
                                                   §         (Jointly Administered)

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen
Management, LLC (4886); Snap Kitchen Services, LLC (4910); Snap Kitchen Dallas, LLC
(6157); Snap Kitchen #1, LLC (4938); Snap Kitchen #2, LLC (4948); Snap Kitchen #3, LLC
(4589); Snap Kitchen #5, LLC (4635); Snap Kitchen Philadelphia, LLC (9116).

        6. One disclosure statement and plan of reorganization may be filed for all cases by any
           plan proponent;

        7. Parties may request joint hearings on matters pending in any of the jointly administered
           cases;

        8. If pleadings, papers, or documents have been filed in any of the above captioned cases
           other than the Lead Case prior to the entry of this Order, and those matters have not yet
           been heard and decided, the party who filed the pleading, paper, or document shall (i) re-
           file the pleading, paper, or document in the Lead Case within 3 business days of the entry
           of this Order, (ii) set the pleading, paper, or document for hearing before the judge
           assigned to the Lead Case, and (iii) notice the hearing to all appropriate parties.

        9. The Clerk shall cause to be made a docket entry in each non-Lead Case as follows:

                          The Bankruptcy Court has entered an order in accordance
                          with Federal Rule of Bankruptcy Procedure 1015(b) that
                          provides for the joint administration of the Chapter 11
                          cases of Snap Kitchen Investments, LLC, et al. and its
                          debtor-in-possession affiliate. The docket in Case No. 20-
                          60083-11 should be consulted for all matters affecting the
                          above-listed      cases,   which     includes   this   case.
                          Notwithstanding said joint administration, proofs of claims
                          are to be filed in each debtor’s separate case.




                                                       2
        Case 20-60082 Document 4 Filed in TXSB on 12/05/20 Page 3 of 3




   10. The Clerk shall file a copy of this order in the Lead Case and each of the member cases.



         August 02,
        December 04,2019
Dated: ____________________________
                     2020                    ___________________________________
                                             United States Bankruptcy Judge




                                                 3
